UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6077



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM SHORTER, JR.,

                                            Defendant - Appellant.



                            No. 02-6078



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM SHORTER, JR.,

                                            Defendant - Appellant.



                            No. 02-6107



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus
WILLIAM SHORTER, JR.,

                                              Defendant - Appellant.



                              No. 02-6121



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM SHORTER, JR.,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-192-A)


Submitted:   March 21, 2002                 Decided:   March 29, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Shorter, Jr., Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



                                   2
PER CURIAM:

      William Shorter, Jr., appeals the district court’s orders

denying his motions for stenographic notes and records relating to

three of his co-conspirators:       Lebby, Brown, and Roberts.          He also

appeals   the   district      court’s   order    denying    his     motion   for

reconsideration of the court’s Aug. 27, 2001, order denying access

to records.     We have reviewed the record and the district court’s

opinions and find no reversible error.           Accordingly, we affirm on

the reasoning of the district court. United States v. Shorter, No.

CA-98-192-A (E.D. Va. filed Dec. 21, 2001 & entered Dec. 26, 2001).

We   dispense   with   oral    argument     because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      AFFIRMED




                                        3